       Case 2:20-cv-00017-WKW-WC Document 17 Filed 03/12/20 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

VIVIAN HANDY,                                      )
                                                   )
     Plaintiff,                                    )
                                                   )   CASE NO. 2:20-cv-00017-WC
v.                                                 )
                                                   )   JURY TRIAL REQUESTED
ALABAMA DEPARTMENT                                 )
OF LABOR,                                          )
                                                   )
     Defendant.                                    )

                                    AMENDED COMPLAINT

         COMES NOW the Plaintiff, Vivian Handy, by and through her undersigned

counsel of record, and hereby doth complain and aver against the above-named

Defendant, as set forth herein-below.

                                 I. JURISDICTION & VENUE

         1.       Plaintiff Handy files this Complaint, institutes these proceedings, and

invokes the jurisdiction of this Court under and by virtue of 28 U.S.C. §§ 1331 and 1334

(a)(4), as an action arising under the Act of Congress known as Title VII of the Civil

Rights Act of 1964, (42 U.S.C. § 2000(e) et seq.), as amended by the 1991 Civil Rights

Act, to obtain equitable and injunctive relief, the costs of suit, including reasonable

attorneys' fees, and damages suffered by the Plaintiff, due to the Defendant's

discrimination against Plaintiff.

         2.       Plaintiff Handy filed a charge of race discrimination with the U.S. Equal

Employment Opportunity Commission (“EEOC”) in Birmingham, Alabama on August 27,

2019.     Plaintiff received a right-to-sue on October 21, 2019, giving her the right to

pursue this claim in federal court for 90 days after said receipt. (Doc 1-1). As to claims



                                               1
     Case 2:20-cv-00017-WKW-WC Document 17 Filed 03/12/20 Page 2 of 13



further articulated in an Amended and Supplemental charge filed on September 12,

2019, Plaintiff Handy anticipates a right to sue forthcoming that will be amended in.

However, the allegations of the second charge are simply an outgrowth and expansion

of the first charge and are thus appropriate for inclusion in this initial complaint.

       3.     Venue is proper in the Northern Division of the Middle District of Alabama,

since the alleged discriminating action of Defendant occurred in Montgomery County,

Alabama.

                                        II. PARTIES

       4.     The named Plaintiff, Vivian Handy (hereinafter “Plaintiff” or “Ms. Handy”),

is a citizen of the United States and a resident of Montgomery County, Alabama.

Plaintiff is over the age of nineteen years.

       5.     The named Defendant, Alabama Department of Labor (hereinafter

“Defendant” or (“ADOL”), is an agency of the State of Alabama and an employer within

the meaning of Title VII. ADOL is located in Montgomery County, Alabama. Ms. Handy

was an employee of ADOL from October 2005 to on or about December 31, 2019.

                               III. STATEMENT OF FACTS

       6.     Ms. Handy is an African American female.

       7.     Ms. Handy is a 1985 graduate of Alabama State University with a B.S.

degree in Marketing, and a 1989 graduate of Troy University with a M.S. degree in

Personnel Management. From that point on Ms. Handy had a progression of jobs in

state government, all of which were in the Human Resources departments of various

state agencies.




                                               2
     Case 2:20-cv-00017-WKW-WC Document 17 Filed 03/12/20 Page 3 of 13



       8.     In October 2005, Ms. Handy began working for the ADOL as a

Departmental Personnel Manager with the additional duty of Human Resources

Director.    Ms. Handy avers that she was hardworking, dedicated, and very

conscientious as an employee of ADOL. During her employment at ADOL she had an

exemplary record, with no disciplinary write-ups and excellent evaluations.

       A. Ms. Handy’s Race & Race-Based Hostile Work Environment Claims

       9.     ADOL policy defines harassment as follows:

       “The definition of harassment includes any form of bullying, intimidation or
       retaliation.   Bullying is defined as a form of aggressive behavior
       manifested by the use of force or coercion to affect others, particularly
       when the behavior is habitual and involves an imbalance of power.
       Intimidation is defined as an action designed to force another into or deter
       another from some action by inducing fear, fright or purposeful
       embarrassment, especially if done to get what the intimidator desires.
       Harassment can include verbal harassment, physical assault or coercion
       and may be directed repeatedly towards particular individuals, perhaps on
       grounds of race, religion, gender, sexuality, or ability. The “imbalance of
       power” may be social and/or physical power.”

       10.    On or about January 16, 2016, Ms. Handy was moved to the position of

Labor Administrator, a position just under ADOL’s Secretary of Labor, namely Fitzgerald

Washington.      Ms. Renee Minor, a white female, was selected to fill the Human

Resources Director position vacated by Ms. Handy. At first, Plaintiff and Ms. Minor got

along quite well. However, in time, Ms. Minor began viewing Ms. Handy as competition,

and began subjecting her to discrimination and harassment on the basis of her African-

American race.

       11.    Ms. Minor viewed Ms. Handy as a rival and acted like she could perform

Ms. Handy’s current job better than Ms. Handy. Ms. Minor also said Plaintiff Handy

needed to engage in training her (Handy’s) staff differently from what Handy believed




                                            3
     Case 2:20-cv-00017-WKW-WC Document 17 Filed 03/12/20 Page 4 of 13



was in her staff’s best interest.   Ms. Minor was not critical of other Caucasian

counterparts or subordinates and Ms. Handy avers that Ms. Minor targeted her because

of her African-American race.

      12.    Ms. Minor also took a superior attitude towards Ms. Handy in the

development of the ADOL’s Orientation/Onboarding Program, which was unnecessary

and unwarranted especially since Ms. Handy was higher ranked. Ms. Minor did not

display a similar attitude towards her Caucasian counterparts or subordinates. Ms.

Handy wanted the program developed as an online program, making it more readily

available, and saving ADOL money by doing so. ADOL’s Finance Director agreed that

Ms. Handy’s online program was a “no-brainer”, as opposed to bringing people in and

having them travel distances, which was the way Ms. Minor would have it done.

      13.    Ms. Minor regularly ignored Ms. Handy’s requests for work-related

information, including employee record-keeping.    On multiple occasions, Ms. Minor

pushed aside Ms. Handy’s requests, saying she would “get back” with Ms. Handy, but

Ms. Minor never did and she continued to ignore Ms. Handy’s requests. However,

Caucasian employees’ requests for work-related information were not ignored by Ms.

Minor, and were responded to in a timely manner.

      14.    On or about mid-May 2019, Ms. Minor removed Ms. Handy’s name from

the distribution list of jobs provided weekly from the State Personnel Department, even

though Ms. Minor did not supervise Ms. Handy or possess the authority to have Ms.

Handy’s name removed from a distribution list. When Ms. Minor attempted to provide

an excuse, Ms. Handy noted, without telling Ms. Minor the same, that a white male’s




                                          4
     Case 2:20-cv-00017-WKW-WC Document 17 Filed 03/12/20 Page 5 of 13



(Gregg Morrison’s) name had not been removed, making Ms. Handy wonder why she,

an African-American, was being singled out, in such a racial contrast.

      15.    On or about June 10, 2019, Secretary Washington began to scrutinize Ms.

Handy’s travel to conferences and placed a freeze on Ms. Handy’s work travel. No

other employee’s travel, including that of many Caucasian employees, was so frozen.

      16.    On or about June 24, 2019, Ms. Minor wrongfully questioned Ms. Handy’s

authority and judgment in making a decision to provide the simulated registers to the

E.S. Director, Mr. Robert Brantley.    Ms. Minor was angered and infuriated by Ms.

Handy’s decision, even though Ms. Handy was trying to do good for the agency and

was within her rights. Ms. Handy was unfairly scolded for what she was doing correctly.

Ms. Minor’s anger and scolding of Ms. Handy was fueled by a racial animus against Ms.

Handy, because Ms. Minor never subjected Caucasian employees in the same way to

such anger, scolding, and racial animus.

      17.    Ms. Minor’s superior attitude towards Ms. Handy, was unnecessary and

unwarranted, especially since Ms. Handy was higher ranked. Said attitude of Ms. Minor

and her condescending treatment of Plaintiff Handy, were the result of a racial bias,

harassment, and discrimination by Ms. Minor towards Ms. Handy.

      18.    Ms. Handy avers that Ms. Minor, several months after her initial

appointment as H.R. Director, began treating Ms. Handy in such a harsh, belittling and

condescending manner that it resembled the not-too-subtle way white administrators

have sometimes talked down to their black subordinates. Although Ms. Minor was not

Ms. Handy’s supervisor, she continually made suggestions about how Ms. Handy

should conduct her staff and work projects. Before Ms. Minor’s employment with ADOL,




                                            5
     Case 2:20-cv-00017-WKW-WC Document 17 Filed 03/12/20 Page 6 of 13



Secretary Washington never spoke with Ms. Handy about the projects she or her staff

worked on, although Ms. Handy would provide him updates.            However, once said

racially-inspired treatment was set forth in motion by Ms. Minor, it snowballed or

dominoed and influenced Secretary Washington into believing that Plaintiff was no

longer needed and expendable.

      19.    Ms. Handy avers that Secretary Washington knowingly acquiesced in Ms.

Minor’s racially discriminatory conduct, and could have stopped such offensive conduct

but did not, and accordingly adopted and ratified said racially discriminatory conduct of

Ms. Minor, thus making it also the policy of Defendant ADOL.         Accordingly, it was

painfully clear to Ms. Handy that Secretary Washington had given Ms. Minor excessive

authority and leeway to run roughshod over Ms. Handy, and subject her to painful racial

harassment and discrimination.

      20.    The sum total of Ms. Minor’s conduct, ongoing at least since December

2018, but revving up in the ensuing months up to Ms. Handy’s August 14, 2019 receipt

of Secretary Washington’s July 31, 2019 letter, culminated in the notice that Ms.

Handy’s position would no longer be utilized, after December 31, 2019. In effect, this

sugar-coated and/or obscured the endemic racial discrimination resulting in the Ms.

Handy’s termination, effective December 31, 2019.

      21.    As a result ADOL and Secretary Washington attempted to paint Ms.

Handy in a bad light, to justify the forthcoming involuntary end of her employment. In

October 2019 Secretary Washington unfairly blamed Ms. Handy for not planning the

year 2019’s employee appreciation event. In reality, it was Secretary Washington’s




                                            6
     Case 2:20-cv-00017-WKW-WC Document 17 Filed 03/12/20 Page 7 of 13



responsibility to schedule and plan such an event, but he did not, and he unfairly

passed the blame onto Ms. Handy.

      22.    Further, Ms. Handy’s arrivals and departures from the office were

monitored by Tonya Scott, Handy’s inferior, and were either authorized or approved by

Secretary Washington. No Caucasian employees were monitored in the same manner.

Although Secretary Washington focused on Ms. Handy’s attendance, he often ignored

the fact that Ms. Minor, a Caucasian, failed to update the Director’s calendar when she,

Ms. Minor, was away on personal time.

      23.    Based on the foregoing, Ms. Handy avers that she was subjected to illegal

race discrimination, a race-based hostile work environment, and terminated because of

her African-American race in violation of Title VII, 42 U.S.C. § 2000(e). As a result of

the illegal discrimination practiced against her, Ms. Handy has incurred damages and

suffered mental and emotional anguish.

                 B. Facts Related to Ms. Handy’s Retaliation Claim

      24.    On or about January 28, 2019, ADOL announced that was appointing

Gage Pregno, a white male, to Manager/Director of Governmental Affairs, a high-level

merit system job to which he was not qualified pursuant to ADOL standards.

      25.    Several employees complained about the appointment and questioned

how Mr. Pregno was qualified to be a director at ADOL. Therefore, on or about January

29, 2019, Ms. Handy reported to Tonya Scott, ADOL EEO manager, that Mr. Pregno’s

appointment might be an illegal political appointment, influenced by race, and asked Ms.

Scott to investigate the same.




                                           7
       Case 2:20-cv-00017-WKW-WC Document 17 Filed 03/12/20 Page 8 of 13



          26.   In reporting this to Ms. Scott, Ms. Handy engaged in a statutorily protected

activity. As EEO manager, Ms. Scott has a duty to investigate allegations of racial

discrimination and to report those findings to ADOL officials, including Secretary

Washington. However, Ms. Scott never followed back up with Ms. Handy regarding her

complaint.

          27.   Further, after Ms. Handy’s report, ADOL began a pattern and practice of

retaliation against Ms. Handy that ultimately resulted in her termination.

          28.   Additionally, after Ms. Handy’s report, Secretary Washington instructed

Ms. Scott to monitor Ms. Handy’s arrivals and departures from the office, even though

there had been no prior issue with Ms. Handy’s arrivals and/or departures from the

office.

          29.   Secretary Washington also began critiquing Ms. Handy’s work and

suggesting that she ensure that her staff was working on projects that supported the

agency. Prior to her complaint, Secretary Washington never spoke with Ms. Handy

about the projects her or her staff worked on, although she would provide updates to

him.      Ms. Handy had always been responsible for developing and implementing

programs, policies, and projects for ADOL. Prior to her complaint, Ms. Handy was

allowed to exercise independent judgment and had considerable latitude over the work

she performed.      Secretary Washington rarely questioned Ms. Handy’s abilities and

leadership until after her complaint.

          30.   On or about May 1, 2019, and after Ms. Handy’s report, Secretary

Washington moved Ms. Scott from Ms. Handy’s supervision without any prior

notification or explanation. Secretary Washington stated that Ms. Scott was moved for




                                              8
     Case 2:20-cv-00017-WKW-WC Document 17 Filed 03/12/20 Page 9 of 13



“efficiency.” However, Secretary Washington had never spoken about any efficiency

issues prior to Ms. Scott’s removal.

       31.    On or about mid-May 2019, Ms. Handy’s name was removed from the

distribution list of jobs provided weekly from the State Personnel Department.

       32.    On or about June 10, 2019, Secretary Washington began to scrutinize Ms.

Handy’s travel to conferences and placed a freeze on Ms. Handy’s work travel. No

other employees’ travel was frozen.

       33.    In August 2019, Secretary Washington denied Ms. Handy’s access to

reports that were necessary for the performance of her job.

       34.    On August 14, 2019, Secretary Washington gave Ms. Handy a letter,

dated July 31, 2019, stating that Ms. Handy’s Labor Administrator position was due to

be closed, effective December 31, 2019. As a result, Ms. Handy was terminated from

her employment on December 31, 2019.

       35.    Based on the foregoing, ADOL engaged in a pattern and practice of

retaliatory behavior that culminated in her termination.       Ms. Handy avers that her

termination was in retaliation for reporting a potential illegal political appointment

influenced by race, namely the appointment of Mr. Gage Pregno, a white male, in

violation of Title VII, 42 U.S.C. § 2000(e). As a result of the illegal retaliation practiced

against her, Ms. Handy has incurred damages and suffered mental and emotional

anguish.




                                             9
     Case 2:20-cv-00017-WKW-WC Document 17 Filed 03/12/20 Page 10 of 13



                         IV. PLAINTIFF’S CAUSES OF ACTION

     COUNT ONE - RACE DISCRIMINATION PURSUANT TO 42 U.S.C. §2000(e)

       36.    Plaintiff repeats, realleges and incorporates by reference paragraphs 1

through 23 above, the same as if more fully set forth herein, and further avers that the

Defendant’s actions toward her violated her right to be free of race discrimination in

employment, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e),

et seq., as amended by the 1991 Civil Rights Act.

       37.    As a proximate cause of the Defendant’s afore-described actions in

discriminating against Plaintiff, due to her race, Plaintiff was injured and damaged, as

more fully set forth in paragraphs 1 through 23 above. In addition, Plaintiff has suffered

considerable mental and emotional anguish.

       38.    Plaintiff avers that she has pursued and exhausted her administrative

remedies.

                                       PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Handy respectfully prays

that this Court grant the following relief:

       a)     Judgment declaring that the Defendant discriminated against Plaintiff, on

              the basis of Plaintiff’s race;

       b)     An order granting Plaintiff compensation for rights to which Plaintiff would

              have been entitled, had Plaintiff not been the victim of race discrimination,

              effective from the date of final judgment;

       c)     An award of compensatory damages, including for mental anguish, to

              which Plaintiff may be entitled;




                                               10
     Case 2:20-cv-00017-WKW-WC Document 17 Filed 03/12/20 Page 11 of 13



       d)     An award of all court costs and reasonable attorneys' fees, including those

              incurred for seeking administrative relief; and

       e)     Such further, other and different relief as the Court may deem appropriate

              and necessary.

   COUNT TWO - UNLAWFUL RETALIATION PURSUANT TO 42 U.S.C. §2000(e)

       39.    Plaintiff repeats, realleges and incorporates by reference paragraphs 24 -

35 above, the same as if more fully set forth herein, and further avers that the

Defendant violated her rights under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

'2000e, et seq., as amended by the 1991 Civil Rights Act.

       40.    As a proximate cause of Defendant's afore-described actions of unlawful

retaliation against Plaintiff, the Plaintiff was injured and damaged, as set forth above. In

addition, Plaintiff has suffered considerable mental and emotional anguish and incurred

attorney’s fees.

       41.    Plaintiff avers that she has pursued and exhausted her administrative

remedies.

                                    PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that this

Court grant the following relief:

       a)     A judgment declaring that the Defendant has unlawfully retaliated against

              the Plaintiff after she filed her EEOC charge;

       b)     An award of compensatory damages, including for mental anguish, to

              which Plaintiff may be entitled;




                                             11
     Case 2:20-cv-00017-WKW-WC Document 17 Filed 03/12/20 Page 12 of 13



       c)     An award of all court costs and reasonable attorneys' fees, including those

              incurred for seeking administrative relief;

       d)     Such further, other and different relief as the Court may deem appropriate

              and necessary.

 COUNT THREE - RACE-BASED COLD AND HOSTILE WORKING ENVIRONMENT
                   PURSUANT TO 42 U.S.C. §2000(e)

       42.    Plaintiff repeats, realleges and incorporates by reference paragraphs 1

through 23 above, the same as if more fully set forth herein, and further avers that the

Defendant's actions toward her violated her right to be free of a race-based cold and

hostile working environment in employment, in violation of Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §2000(e), et seq., as amended by the 1991 Civil

Rights Act.

       43.    As specifics for the race-based cold and hostile work environment that

Plaintiff suffered, Plaintiff cites the facts set forth particularly in the statement of facts

above, paragraphs 1 through 23 above.

                                    PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that this

Court grant the following relief:

       a)     A judgment declaring that the Plaintiff was subjected to an egregious race-

              based hostile work environment;

       b)     An award of compensatory damages, including for mental anguish, to

              which Plaintiff may be entitled;

       c)     An award of all court costs and reasonable attorneys' fees, including those

              incurred for seeking administrative relief;



                                             12
    Case 2:20-cv-00017-WKW-WC Document 17 Filed 03/12/20 Page 13 of 13



       d)     Such further, other and different relief as the Court may deem appropriate

              and necessary.

                                    V. JURY DEMAND

       Plaintiff hereby requests trial by jury on all issues so triable.


       Respectfully submitted this 12th day of March 2020


                                            Vivian Handy, Plaintiff

                                            _/s/ Julian L. McPhillips, Jr.______
                                            Julian McPhillips (ASB-3744-L74J)
                                            Chase Estes (ASB-1089-F44L)
                                            Counsel for Plaintiff

OF COUNSEL:
MCPHILLIPS SHINBAUM, L.L.P.
516 South Perry Street
Montgomery, Alabama 36104
T: (334) 262-1911
F: (334) 263-2321
julianmcphillips@msg-lawfirm.com
cestes@msg-lawfirm.com

                               CERTIFICATE OF SERVICE

        I hereby certify that on this the 12th day of March 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

Joseph S. Ammons
Donald M. Harrison, III
Alysonne O. Hatfield
Alabama Department of Labor
649 Monroe Street
Montgomery, AL 36131-2220
joseph.ammons@labor.alabama.gov
donald.harrison@labor.alabama.gov
alysonne.hatfield@labor.alabama.gov

                                            _/s/ Julian L. McPhillips, Jr.______
                                            OF COUNSEL



                                              13
